DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-23 are pending and have been examined in this application. 
An information disclosure statement (IDS) has been filed on 07/31/2018 and reviewed by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1A-2C) in the reply filed on 09/04/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phrase "a floor" in lines 15-16. This is a double inclusion of “a floor” in claim 1. The Examiner suggests changing “a floor” to --the floor--.
Claim 5 is rejected based on its respective dependency.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret et al. (U.S. Pat. 6955007) in view of Lindley (U.S Pat. 4413439).
In regard to claim 1, Gehret et al. disclose a pest-management assembly comprising: a capture station (Fig. 3, where there is a capture station 80); and an entrance assembly comprising: a door having a first end and a second end (Figs. 6-7, where there is a door 60b having a first end and a second end); and an entranceway comprising: a sidewall 
In regard to claim 2, Gehret et al. as modified by Lindley disclose discloses the pest-management assembly of claim 1, where the entrance assembly is coupled to the capture station (Gehret et al., Figs. 3 where the entrance assembly is coupled to the capture station).
In regard to claim 3, Gehret et al. as modified by Lindley disclose the pest-management assembly of claim 1, where the capture station defines an elongated tunnel sized to accommodate the pest (Gehret et al., Figs. 3 where the capture station defines an elongated tunnel sized to hold a pest).
In regard to claim 4, Gehret et al. as modified by Lindley, in claim 1, disclose the pest-management assembly of claim 1, where the entrance assembly is a first entrance assembly (Gehret et al., Fig. 5, where there are two entrance assemblies on either side of the device), and the pest-management assembly further comprises a second entrance assembly comprising: a door having a first end and a second end (Gehret et al., Fig. 5, 
In regard to claim 5, Gehret et al. as modified by Lindley disclose discloses the pest-management assembly of claim 4, where the second entrance assembly is coupled to the capture station (Gehret et al., Figs. 3 and 5, where second entrance assembly is coupled to the capture station).
In regard to claim 6, Gehret et al. as modified by Lindley disclose the pest-management assembly of claim 1, where the capture station comprises: a lid configured to be coupled to a base (Gehret et al., Fig. 3, where there is a lid 88 coupled the base 82/83/84/85) such that the base and the lid cooperate to define a chamber (Gehret et al., Fig. 3, where the base 82/83/84/85 and the lid 88 cooperate to define a chamber), where at least one of the base and the lid comprises a sidewall at least partially defining an external perimeter of the assembly (Gehret et al., Fig. 3, where the base is comprised of sidewalls 82/83/84/85 which define an external perimeter of the assembly); where at least one of the base, the 
In regard to claim 7, Gehret et al. as modified by Lindley disclose the pest-management assembly of claim 1, where the lip of entranceway is configured to prevent the pest in the capture station from engaging the second end of the door (Lindley, Fig. 5 and Column 3, lines 1-34, where the lip 31 is configured to prevents a pest in the capture station from engaging the second end of the door).
In regard to claim 8, Gehret et al. as modified by Lindley disclose the door extends away from the floor at an angle less than 90 degrees (Lindley, Fig. 5, where the door 40 extends away from the floor at an angle less than 90 degrees). Gehret et al. as modified by Lindley do not disclose the angle at which the door extends away from the floor of the pest-management assembly comprises from 40 to 50 degrees. It would have been an obvious matter of design choice to have the angle at which the door extends away from the floor of the pest-management assembly be 40 to 50 degrees, since applicant has not disclosed that having the angle at which a door extends away from a floor of the pest-management assembly be comprised from 40 to 50 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the angle at which a door extends away from a floor of the pest-management assembly being less than 90 degrees.
In regard to claim 10, Gehret et al. disclose a pest-management assembly comprising: a base (Fig. 3, where capture station 80 has a base 82/83/84/85); and a lid configured to be coupled to the base such that the base and the lid cooperate to define a chamber (Fig. 3, 
In regard to claim 11, Gehret et al. as modified by Lindley disclose the pest-management assembly of claim 10, further comprising: an entrance assembly coupled to at least one of the base, the lid, and the sidewall (Gehret et al., Figs. 3 and 5, where the sidewall 82 is coupled to the entrance assembly), where the entrance assembly comprises: a door having 
In regard to claim 12, Gehret et al. as modified by Lindley, in claim 10, disclose the pest-management assembly of claim 10, where at least one of the base, the lid, and the sidewall is further configured to be coupled to another entrance assembly (Gehret et al., Fig. 5, where there are two entrance assemblies on either side of the device) that comprises: a door having a first end and a second end (Gehret et al., Fig. 5, where there is a door 60b having a first end and a second end); and an entranceway comprising: a sidewall defining an opening through which the pest can enter the chamber (Gehret et al., Fig. 5, where there is an entranceway 32b through which a pest can enter); and a lip positioned such that it is interior to the chamber (Gehret et al., Figs. 6-7, where there is lip 28b positioned inside the chamber), if the another entrance assembly is coupled to at least one of the base, the lid, and the sidewall (Gehret et al., Figs. 3 and 5, where the another entrance assembly is coupled to the sidewall 82); where the first end of the door is pivotally coupled to the entranceway (Gehret et al., Fig. 5, where the door 60b is pivotally coupled to the entranceway) such that the door is movable between: a closed configuration in which the door is positioned adjacent to the sidewall (Gehret et al., Fig. 5, where the door 60b can be in a closed configuration and positioned adjacent to the sidewall), and the door extends away from the base at an angle (Gehret et al., Figs. 6-7, where the door 60b extends away from the base at an angle); and an open configuration (Gehret et al., Figs. 6-7, where the door 60b can be in an open configuration). Gehret et al. as modified by Lindley, in claim 10, do not disclose the lip of the entranceway has an upper edge disposed farther from the base of the pest-management assembly than the second end of the door when the door is in the closed configuration, the lip positioned such that the lip does not obstruct the door from moving to the open configuration. 
In regard to claim 13, Gehret et al. as modified by Lindley, in claim 11, disclose the pest-management assembly of claim 11, where the entrance assembly is a first entrance assembly, and the pest-management assembly further comprises: a second entrance assembly coupled to at least one of the base, the lid, and the sidewall (Gehret et al., Fig. 5, where there are two entrance assemblies on either side of the device coupled to the 
In regard to claim 14, Gehret et al. as modified by Lindley disclose the pest-management assembly of claim 11, where the lip of the entranceway is configured to prevent the pest in the chamber from engaging the second end of the door (Lindley, Fig. 5 and Column 3, lines 1-34, where the lip 31 is configured to prevents a pest in the capture station from engaging the second end of the door).
In regard to claim 15, Gehret et al. as modified by Lindley disclose Gehret et al. as modified by Lindley disclose the door extends away from the base at an angle less than 90 degrees (Lindley, Fig. 5, where the door 40 extends away from the base at an angle less than 90 degrees). Gehret et al. as modified by Lindley do not disclose the angle at which the door extends away from the base of the pest-management assembly comprises from 40 to 50 degrees. It would have been an obvious matter of design choice to have the 
In regard to claim 17, Gehret et al. disclose an entrance assembly configured to be coupled to a capture station (Fig. 3, where there is a capture station 80 with an entrance assembly coupled to it), the entrance assembly comprising: a door having a first end and a second end (Figs. 6-7, where there is a door 60b having a first end and a second end); and an entranceway comprising: a sidewall through which a pest can move (Figs. 3 and 6-7, where there is an entranceway 32b through which a pest can enter); and a lip positioned such that it is interior to a capture station (Figs. 6-7, where there is lip 28b positioned inside the capture station), if the entrance assembly is coupled to the capture station (Fig. 3, where there is an entrance assembly coupled to a capture station 80); where the first end of the door is configured to be pivotally coupled to the entranceway (Figs. 6-7, where the door 60b is pivotally coupled to the entranceway) such that the door is movable between: a closed configuration in which the door is positioned adjacent to the sidewall (Figs. 6-7, where the door 60b can be in a closed configuration and positioned adjacent to the sidewall), and the door extends away from a floor of the capture station at an angle (Figs. 6-7, where the door 60b extends away from the floor at an angle), if the entrance assembly is coupled to the capture station (Fig. 3, where there is an entrance assembly coupled to a capture station 80); and an open configuration (Figs. 
In regard to claim 18, Gehret et al. as modified by Lindley disclose the entrance assembly of claim 17, where the entrance assembly is coupled to the capture station (Gehret et al., Figs. 3 where the entrance assembly is coupled to the capture station).
In regard to claim 19, Gehret et al. as modified by Lindley disclose the entrance assembly of claim 18, where the capture station defines an elongated tunnel sized to accommodate the pest (Gehret et al., Figs. 3 where the capture station defines an elongated tunnel sized to hold a pest).
In regard to claim 20, Gehret et al. as modified by Lindley disclose the entrance assembly of claim 17, where the lip of the entranceway is configured to prevent the pest in the capture station from engaging the second end of the door, if the entrance assembly is coupled to the capture station (Lindley, Fig. 5 and Column 3, lines 1-34, where the lip 31 is configured to prevents a pest in the capture station from engaging the second end of the door).
In regard to claim 21, Gehret et al. as modified by Lindley disclose the door extends away from the floor at an angle less than 90 degrees (Lindley, Fig. 5, where the door 40 extends away from the floor at an angle less than 90 degrees). Gehret et al. as modified by Lindley do not disclose the angle at which the door extends away from the floor of the pest-management assembly comprises from 40 to 50 degrees. It would have been an obvious matter of design choice to have the angle at which a door extends away from a floor of the pest-management assembly be 40 to 50 degrees, since applicant has not disclosed that having the angle at which a door extends away from the floor of the pest-
In regard to claim 22, Gehret et al. as modified by Lindley disclose the entrance assembly of claim 17, where the first end of the door is pivotally coupled to the entranceway (Gehret et al., Fig. 5, where the door 60b is pivotally coupled to the entranceway).
Claims 9, 16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gehret et al. (U.S. Pat. 6955007) in view of Lindley (U.S Pat. 4413439) as applied to claims 1, 10, and 17, respectively, and further in view of Ryals (U.S. Pat. 1431844).
In regard to claim 9, Gehret et al. as modified by Lindley disclose the pest management assembly of claim 1, where the sidewall comprises: a first side and a second side through which the pest can enter the capture station (Gehret et al., Fig. 1, Column 4 lines 6-24, and Column 6 lines 8-15, where the sidewall comprises a first side 26 and a second side (not shown) through which a pest can enter the capture station). Gehret et al. as modified by Lindley do not disclose a portion of the first side and a portion of the second side extend away from the floor of the pest-management assembly at an angle, and where the door is positioned adjacent to the portion of the first side and the portion of the second side that extend away from the floor of the pest-management assembly at an angle such that the door extends away from the floor of the pest-management assembly at substantially the same angle. Ryals discloses a portion of the first side and a portion of the second side extend away from the floor of the pest-management assembly at an angle 
In regard to claim 16, Gehret et al. as modified by Lindley disclose the pest management assembly of claim 10, where the sidewall comprises: a first side and a second side through which the pest can enter the chamber (Gehret et al., Fig. 1, Column 4 lines 6-24, and Column 6 lines 8-15, where the sidewall comprises a first side 26 and a second side 
In regard to claim 23, Gehret et al. as modified by Lindley disclose the entrance assembly of claim 17, where the sidewall comprises: a first side and a second side (Gehret et al., Fig. 1, Column 4 lines 6-24, and Column 6 lines 8-15, where the sidewall comprises a first side 26 and a second side (not shown)). Gehret et al. as modified by Lindley do not disclose a portion of the first side and a portion of the second side extend away from the floor of the capture station, if the entrance assembly is coupled to the capture station, where the door is positioned adjacent to the portion of the first side and the portion of the second side that extend away from the floor of the capture station at an angle such that the door extends away from the floor of the capture station at substantially the same angle. Ryals discloses a portion of the first side and a portion of the second side extend away from the floor of the capture station, if the entrance assembly is coupled to a capture station (Figs. 1-2, where a portion of the first side and a portion of the second side extend away from the floor at an angle where door 17 is attached), where the door is positioned adjacent to the portion of the first side and the portion of the second side that extend away from the floor of the capture station at an angle such that the door extends away from the floor of the capture station at substantially the same angle (Figs. 1-2, where the door 17 is positioned adjacent to the portion of the first side and the portion of the second side that extends away from the floor at the same angle that door 17 extends away from the floor (when door 17 is in a .

Response to Arguments
Applicant's arguments, filed 01/14/2021, have been fully considered but they are not persuasive. 
In regard to the arguments against the 35 USC § 103 rejections, Gehret et al. (U.S. Pat. 6955007) in view of Lindley (U.S Pat. 4413439) discloses claims 1-8, 10-15, and 17-22 as specified under Claim Rejections - 35 USC § 103 above. Specifically, Lindley teaches a lip; a door; and the lip of the entranceway has an upper edge disposed farther from the floor of the pest-management assembly than the second end of the door when the door is in the closed configuration in Figs. 4-5, where there is a lip 31, a door 40, and the upper edge of the lip 31 being disposed father from the floor than the second end of the door 40 when the door 40 is in the closed configuration. Furthermore, Lindley teaches the lip is .
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the limitation of “the lip of the entranceway has an upper edge disposed farther from the floor of the pest-management assembly than the second end of the door when the door is in the closed configuration, the lip positioned such that the lip does not obstruct the door from moving to the open configuration” is taught by Lindley since the door and the lip of Lindley could be used with the device of Gehret et al. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the door and the lip of one pest capture device with that of another pest capture device to have a lower lip positioned inside the entranceway to prevent the door from being opened from the inside of the device by the pest, while also allowing for reusability of the device by enabling the door to be moved back to the open configuration as desired. Additionally, it would have been an obvious matter of design choice to position the lip at an inside bottom portion of .
For the aforementioned reasons, independent claims 1, 10, and 17 and their respective dependent claims are rejected under 35 USC § 103 as specified above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly the references were cited because they pertain to the state of the art of pest capture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647